Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 objected to because of the following informalities:  
At claim 3, line 2, “wherein gas” should read “wherein a gas”;
At claim 5, line 2, “wherein gas” should read “wherein a gas”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the innermost root of the thread" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “an innermost root of a thread.”
Claim 1 recites the limitation “the innermost root of the thread in the female thread part is provided inside an imaginary plane formed by extending an outer surface of the dome part toward the opening” in lines 13-16. It is unclear how a root of a thread is within a plane. For purposes of examination, this limitation will be interpreted as “the innermost root of the thread in the female thread part is inward of an imaginary plane formed by extending an outer surface of the dome part toward the opening.”
Claims 2-5 are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka (JP2008261352) in view of Wada et al. (U.S. 2019/0086029).
Regarding claim 1, Yoshitaka discloses a gas pressure vessel (pressure vessel 20, Fig. 8) comprising: a body part (vessel 20, Fig. 8) comprising a cylindrical part (body 21 is cylindrical, Fig. 8), a hemispherical dome part (dome parts 22, 23, Fig. 8) extended outward from an opening end of the cylindrical part (dome part 22 extends from an end of body 21, Fig. 8), and a cylindrical neck part (portion 24, Fig. 8) protruded outward from a periphery of an opening provided at a top of the dome part (portion 24 extends outward from dome part 22, Fig. 8), the cylindrical part, the hemispherical dome part, and the cylindrical neck part being integrally formed (liner for pressure vessel is integrally formed, para. [0063] of translation attached to IDS); and a lid (a valve is screwed into end portion 24, para. [0034]) screwed into a female thread part (female screw 26, Fig. 8) formed on an inner peripheral surface of the neck part (female screw 26 is formed on inner surface of portion 24, Fig. 8), wherein the innermost root of the thread (see annotated Fig. 8 below) in the female thread part (screw 26) is provided inside an imaginary plane (annotated Fig. 8) formed by extending an outer surface of the dome part toward the opening (annotated Fig. 8).

    PNG
    media_image1.png
    506
    717
    media_image1.png
    Greyscale

Yoshitaka Annotated Figure 8
Yoshitaka does not expressly disclose the opening of the dome part has a diameter of 90 mm or greater.
Wada teaches a pressure vessel having a main body, a dome portion, and a cylindrical neck (Abstract, Fig. 1A). Wada teaches an opening of the dome part has a diameter of 90 mm or 110 mm (para. [0104]; Fig. 10). Wada further teaches that this opening diameter permits detection and removal of wrinkle-like cracks on an internal surface of the dome portion, which improves fatigue life (see paras. [0104], [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka to have the opening be 90 mm or greater as taught by Wada for the purpose of permitting detection and removal of cracks on the internal surface to improve fatigue life, as recognized by Wada (see paras. [0104], [0108]). Additionally, and in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka to have the opening be 90 mm or greater since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 2, Yoshitaka further discloses that the dome part (dome part 22) has a thickness that becomes larger toward the opening (annotated Fig. 8).
Regarding claim 4, Yoshitaka as modified by Wada already includes the opening of the dome part has a diameter of 150 mm or smaller (Wada teaches 90 mm or 110 mm, Fig. 10). Additionally, and in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka to have the opening be between 90 mm and 150 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Yoshitaka further discloses that a gas the gas pressure vessel (pressure vessel 20) is filled with is hydrogen (para. [0069]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka in view of Wada and in further view of Maekawa et al. (U.S. 2018/0257321, hereinafter “Maekawa”).
Regarding claim 3, Yoshitaka as modified by Wada discloses the gas pressure vessel above, but does not expressly disclose a gas the gas pressure vessel is filled with has a pressure of 70 MPa or greater. 
Maekawa teaches a pressure vessel having a cylindrical part and a hemispherical dome part (Fig. 1). Maekawa teaches that the tank is used to store hydrogen gas at a pressure of about 70 MPa (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas pressure vessel of Yoshitaka/Wada to have a gas within the vessel have a pressure of 70 MPa as taught by Maekawa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2006/0096993 to Takashima discloses a pressure vessel having a liner with a cylindrical part and a dome part, the liner having a larger thickness toward the opening, and a neck part having a female thread (see Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731